Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 in line 1 recites “the inward-pointing teeth” which lacks antecedent basis and is unclear if claim 26 intended to initially introduce the teeth of claim 5 are “inward-pointing” or the “inward-pointing teeth” are different from claim 5. For examination purposes, the limitation “the inward-point teeth” will be interpreted as “the plurality of teeth”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-8, 13, 15-16, 18, 20-21, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,105,448 (hereinafter Patent ‘448) in view of Crompton et al. (US 8,844,981 hereinafter “Crompton”).
In regard to claim 5, Patent ‘448 discloses an apparatus (Claim 1, 6:30, “a grip lock connector”) for connecting a source of water to a fire sprinkler (Claim 1, 6:30-31, “a grip lock connector adapted for connecting a water supply pipe to a fire sprinkler”), comprising: 
a cylindrical section (Claim 1, 6:33-48, “a top including a cylindrical circumferential wall…a bottom cylindrical wall…” defines a cylindrical section) having a proximal end (Claim 1, 6:33, “a top” defines a proximal end), a distal end (Claim 1, 6:54, “a rear end of the grip lock connector” defines a distal end), and an interior chamber (Claim 1, 6:39-40, “…an interior chamber…”), wherein the proximal end of the cylindrical section is configured to receive a water supply pipe (Claim 1, 6:33-63, “a top…an interior chamber…the uppermost pipe into said interior chamber…” discloses the water pipe inserts into the cylindrical section of the top at the proximal end); and 
a plurality of teeth inside the interior chamber (Claim 1, 6:39-44, “an interior surface surrounding an interior chamber…a multiplicity of spaced apart stainless steel teeth retained in the interior surface” discloses a plurality of teeth inside the interior chamber), the teeth positioned to contact the water supply pipe when the water supply pipe is received by the proximal end of the cylindrical section (Claim 1, 6:60-67, “the uppermost pipe of the water supply pipe assembly includes…cylindrical exterior sidewall…the stainless steel gripper teeth grasping and gripping the exterior sidewall…”), wherein the distal end of the cylindrical section comprises a cylindrical interior surface (Claim 1, 6:53-56, “…a rear end…which partially surrounds and encloses the interior female mating threads” defines the distal end having a cylindrical interior surface) having female mating threads (Claim 1, 6:47-48, “a connecting nut having interior female mating threads”) configured to receive male mating threads of a fire sprinkler (Claim 1, 7:1-6, “…a fire sprinkler…having male exterior threads which are threaded into said female mating threads”). 
Patent ‘448 lacks the plurality of teeth disposed around a ring. 
In the related field of push-fit pipe fittings with teeth gripping on an outer surface of a pipe, Crompton teaches a push-fit fitting (Fig. 3, the fitting as shown that receives an inserted pipe 70) having a fastening ring (Figs. 2 and 3, fastening ring 18 has a ring portion 52 as shown in Fig. 10) with a plurality of teeth (Fig. 3, the fastening ring has teeth at 19 as shown). 
It would have been obvious to one having ordinary skill in the art to have modified the plurality of teeth of Patent ‘448 to include a ring for the teeth to extend from in order to have the advantage of ease of assembly or disassembly without requiring soldering, welding, or gluing as taught by Crompton in 7:29-55.
In regard to claim 6, Patent ‘448 and Crompton discloses the apparatus of claim 5, and Patent ‘448 further discloses the teeth are stainless steel (Claim 1, 6:43, “stainless steel teeth”).  
In regard to claims 7 and 8, Patent ‘448 and Crompton discloses the apparatus of claim 5, and Crompton further teaches wherein the ring is embedded in an interior sidewall of the cylindrical section; and 
wherein the ring rests on a support comprising a shelf extending into the interior chamber of the cylindrical section (Figs. 3-7 and in 7:29-55 discloses the fastening ring 18 fits in a groove at 42 and rests against a wall of the groove of the fitting as shown, therefore, 18 can be interpreted as embedded in an interior of the cylindrical sidewall of the fitting which rests on a shelf).  
It is noted that Patent ‘448 in Claim 1, 6:43-44, recites “stainless steel teeth retained in the interior surface”, however, does not explicitly disclose being embedded in an interior sidewall of the cylindrical section.
  It would have been obvious to one having ordinary skill in the art to have modified the interior surface of the chamber of the cylindrical section of Patent ‘448 to include a groove to retain the fastening ring in order to have the advantage of ease of assembly or disassembly without requiring soldering, welding, or gluing as taught by Crompton in 7:29-55.
In regard to claim 13, Patent ‘448 and Crompton discloses the apparatus of claim 5, and Patent ‘448 further discloses further comprising: 
a gasket disposed in the interior chamber at a distal position relative to the ring (Claim 1, 6:44-45, “deeper into the interior surface, a gasket which rests on an interior shelf” defines a gasket in the interior chamber at a distance away from the ring, therefore, the gasket is at least at a distal position relative to the ring).  
In regard to claim 15, Patent ‘448 and Crompton discloses the apparatus of claim 13, and Crompton teaches a gasket has an interior gasket diameter smaller than the exterior diameter of the water supply pipe (Fig. 3, gaskets 14 and 16 have a smaller interior diameter than the exterior diameter of a pipe 70). 
It would have been obvious to one having ordinary skill in the art to have modified the interior diameter of the gasket of Patent ‘448 to be smaller than the exterior diameter of the water supply pipe in order to have the advantage of strong leak-free seal as taught by Crompton in 8:4-17.
In regard to claim 16, Patent ‘448 and Crompton discloses the apparatus of claim 5, and Patent ‘448 further discloses further comprising: 
an gasket disposed in the interior chamber at a distal position relative to the ring (See claim 13 above).  
Patent ‘448 lacks the gasket is an o-ring. 
Crompton teaches a gasket is an o-ring (Fig. 3, gaskets 14 and 16 are o-rings)
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Patent ‘448 to be an o-ring in order to have the advantage of strong leak-free seal as taught by Crompton in 8:4-17.
In regard to claim 18, Patent ‘448 and Crompton discloses the apparatus of claim 16, and Patent ‘448 further discloses further comprising: 
at least one reduced diameter section at the distal end of the cylindrical section (Claim 1, 6:49-56, “a plurality of descending sections with a smaller diameter as the descending sections are closer to a rear end of the grip lock connector” defines at least one reduced diameter section at the distal end).  
In regard to claims 20 and 21, Patent ‘448 and Crompton discloses the apparatus of claim 18, but lacks the at least one reduced diameter section has a non-round exterior surface; and  
wherein the non-round exterior surface is a hexagonal exterior surface.
It has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, the specification does not provide criticality of the claimed hexagonal shape. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘448 in view of Crompton such that the exterior surface of the at least one reduced diameter section is hexagonal shaped, since this would allow for ease of assembly using a wrench or a socket wrench.
In regard to claim 25, Patent ‘448 and Crompton discloses the apparatus of claim 5, wherein the ring is coaxially aligned with the cylindrical section (Patent ‘448 discloses claim 1, 6:39-44, “an interior surface surrounding an interior chamber…a multiplicity of spaced apart stainless steel teeth retained in the interior surface” defines the ring is inside the cylindrical section, therefore, the ring is coaxially aligned with the cylindrical section. See claim 5 above regarding the teeth including a ring.).  
In regard to claim 26, Patent ‘448 and Crompton discloses the apparatus of claim 5, and Crompton further teaches the plurality of teeth are additionally angled toward the distal end of the cylindrical section (Fig. 3, teeth 19 are angled toward the distal end and away from the inserted pipe).
It would have been obvious to one having ordinary skill in the art to have modified the teeth of Patent ‘448 to be angled toward the distal end of the cylindrical section in order to have the advantage of exerting a pressure against an inserted pipe and prevent unwanted disconnect without the need of soldering, welding, gluing, and twisting as taught by Crompton in 5:64-67 to 6:1-10.

Claims 9-12, 19, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent ‘448 in view of Crompton (US 8,844,981) and further in view of Spears (US 2008/0012327).
In regard to claims 9 and 10, Patent ‘448 and Crompton discloses the apparatus of claim 5, wherein the distal end of the cylindrical section comprises a nut (Patent ‘448 discloses in claim 1, 6:47, “a connecting nut”) but do not expressly disclose the nut having a non-round exterior surface, wherein the non-round exterior surface comprises a hexagonal exterior surface.
In the related field of fire sprinkler fittings, Spears teaches a fitting (Fig. 1, 10) having a nut with a non-round exterior surface that comprises a hexagonal exterior surface (Figs. 1, 2A, and 4, insert 14 is at least a nut and has a hexagonal exterior surface).   
It would have been obvious to one having ordinary skill in the art to have modified the nut of Patent ‘448 in view of Crompton to include a hexagonal exterior surface in order to have the advantage of a surface capable of being used with a wrench to optimally adjust and orient a sprinkler attached to the nut as taught by Spears in [0027] and [0028].
In regard to claim 11, Patent ‘448 and Crompton discloses the apparatus of claim 5, and Patent ‘448 further discloses the distal end of the cylindrical section comprises a nut (Patent ‘448 discloses in claim 1, 6:47, “a connecting nut”).
Patent ‘448 and Crompton lacks the nut is made of metal.
  In the related field of fire sprinkler fittings, Spears teaches a fitting (Fig. 1, 10) having a nut made of metal (Figs. 1, 2A, and 4, insert 14 is at least a nut and in [0026] discloses 14 can be made of metal).   
It would have been obvious to one having ordinary skill in the art to have modified the material of the nut of Patent ‘448 in view of Crompton to be made of metal in order to have the advantage of a material that has a relatively higher melting point as taught by Spears in [0026].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the nut of Patent ‘448 to be made of a known metal in order to have the advantage of heat resistance, high strength, versatility, and cost-effectiveness as disclosed at https://www.thomasnet.com/articles/custom-manufacturing-fabricating/disadvantages-and-advantages-of-plastic-over-metal-fabrication/#:~:text=Heat%20resistance%3A%20Metals%20typically%20have,durable%20than%20their%20plastic%20counterparts. 
In regard to claim 12, Patent ‘448, Crompton, and Spears discloses the apparatus of claim 11, and Patent ‘448 discloses the nut is supported by a collar (Claim 1, 6:46-48, “a mating collar supporting a connecting nut”).  
Patent ‘448 lacks the nut is retained in the collar.
Spears teaches a collar where the nut is retained in the collar (Fig. 4, collar 48 and the nut 14 is retained in 48 as shown).
It would have been obvious to one having ordinary skill in the art to have modified the nut of Patent ‘448 to be located in the collar in order to have the advantage of reducing stress from the nut as taught by Spears in [0027].
In regard to claim 19, Patent ‘448 and Crompton discloses the apparatus of claim 18, and Patent ‘448 further disclose wherein the distal end of the cylindrical section comprises a nut is supported by a collar (See claim 12 above), and the at least one reduced diameter section (See claim 18 above) is configured to accommodate an exterior diameter of the collar (See note below).  
Patent ‘448 lacks the nut is retained in the collar.
Spears teaches a collar where the nut is retained in the collar (Fig. 4, collar 48 and the nut 14 is retained in 48 as shown).
It would have been obvious to one having ordinary skill in the art to have modified the nut of Patent ‘448 to be located in the collar in order to have the advantage of reducing stress from the nut as taught by Spears in [0027].
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitation “configured to accommodate an exterior diameter of the collar” is a functional recitation which does not differentiate the claimed apparatus from the “descending sections” of Patent ‘448 interpreted as the at least one reduced diameter section because at least one of the “descending sections” is capable of performing the function of accommodating an exterior diameter of the collar.
In regard to claim 24, Patent ‘448 and Crompton discloses the apparatus of claim 18, but lacks further comprising: 
a reduced diameter o-ring disposed in an interior of the at least one reduced diameter section.  
In the related field of fire sprinkler fittings, Spears teaches a fitting (Fig. 1, 10) having at least one reduced diameter section with an o-ring at the interior of the at least one reduced diameter section (Fig. 4, o-ring 44 is radially within the interior of a reduced diameter section of the fitting 10 as shown).
It would have been obvious to one having ordinary skill in the art to have modified the at least one reduced diameter section of Patent ‘448 in view of Crompton to include a reduced diameter o-ring disposed in an interior of the at least one reduced diameter section in order to have the advantage of a seal to the fire sprinkler as taught by Spears in [0022].

Claims 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent ‘448 in view of Crompton (US 8,844,981) and further in view of Oh (US 8,303,001).
In regard to claim 14, Patent ‘448 and Crompton discloses the apparatus of claim 13, but lacks the gasket has an interior gasket diameter smaller than an interior diameter of the plurality of teeth.  
In the related field of push-fit fittings, Oh teaches a push-fit fitting (Fig. 11, fitting as shown) having a gasket (Fig. 11, 203) with an interior diameter smaller than an interior diameter of a plurality of teeth (Fig. 11, teeth at 50, 32, and 53 and see image below showing the interior diameter of the gasket is smaller than the interior diameter of the teeth) in order to achieve a firm connection to an inserted pipe in an airtight manner (In 1:35-40 discloses the push-fit fitting of Oh provides an airtight seal to an inserted pipe).

    PNG
    media_image1.png
    428
    715
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have modified the interior diameters of the gasket and the teeth of Patent ‘448 where the gasket has an interior gasket diameter smaller than an interior diameter of the plurality of teeth in order to have the advantage of providing an airtight seal to an inserted pipe as taught by Oh in 1:35-40.
Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
In regard to claim 17, Patent ‘448 and Crompton discloses the apparatus of claim 16, wherein the o-ring has an interior o-ring diameter smaller than an interior diameter of the plurality of teeth (Regarding the “o-ring”, see claim 16 above, and regarding the interior diameter of the o-ring smaller than an interior diameter of the plurality of teeth, see claim 14 above).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 7-8, 13, 15-16, 18, 22-23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crompton (US 8,844,981).
In regard to claim 5, Crompton discloses an apparatus (Fig. 33, fitting 200) for connecting a source of water to a fire sprinkler (Fig. 33, the threaded end of 200 is capable of connecting to a fire sprinkler and in 1:14-29 discloses the invention relates to transferring water. See note below.), comprising: 
a cylindrical section (Figs. 33 and 34A, fitting 200 is tubular shaped, therefore, the body of 200 defines a cylindrical section) having a proximal end (Fig. 34A, end of 200 facing 211), a distal end (Fig. 34A, end of 200 at the female threads which is opposite the proximal end), and an interior chamber (Fig. 34A, longitudinal bore of 200 defines an interior chamber that houses seal 202 and fastening ring 204), wherein the proximal end of the cylindrical section is configured to receive a water supply pipe (Fig. 34A, a pipe inserts into 210 similar to pipe 70 shown in Fig. 3); 
a ring (Fig. 34A, fastening ring 204) disposed inside the interior chamber (Fig. 34A, 204 is located in the interior chamber of 200); and 
a plurality of teeth (Fig. 34A, 204 includes teeth as shown) disposed around the ring (Fig. 34A, at 204), the teeth positioned to contact the water supply pipe when the water supply pipe is received by the proximal end of the cylindrical section (Fig. 34A, teeth of 204 contacts the outer surface of an inserted pipe similar to what is shown in Fig. 3), wherein the distal end of the cylindrical section comprises a cylindrical interior surface having female mating threads (Fig. 34A, the distal end of 200 includes a cylindrical interior surface having female mating threads) configured to receive male mating threads of a fire sprinkler (Fig. 34A, the threads of 200 are capable of receiving male mating threads of a fire sprinkler. See note below.).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the following are functional recitations of intended use:
Line 1 recites “for connecting a source of water to a fire sprinkler”.
Line 9 recites “configured to receive male mating threads of a fire sprinkler”. 
In regard to claim 7, Crompton discloses the apparatus of claim 5, wherein the ring is embedded in an interior sidewall of the cylindrical section (Fig. 34A, 204 is embedded in an interior sidewall at 215).  
In regard to claim 8, Crompton discloses the apparatus of claim 5, wherein the ring rests on a support comprising a shelf extending into the interior chamber of the cylindrical section (See image below, the interior chamber of 200 includes a radially extending shelf for the fastening ring 204 to rest on).  

    PNG
    media_image2.png
    451
    683
    media_image2.png
    Greyscale

In regard to claim 13, Crompton discloses the apparatus of claim 5, further comprising: 
a gasket (Fig. 34A, o-ring 202) disposed in the interior chamber at a distal position relative to the ring (Fig. 34A, 202 is located in the interior chamber of 200 and is distal to 204).  
In regard to claim 15, Crompton discloses the apparatus of claim 13, wherein the gasket has an interior gasket diameter smaller than the exterior diameter of the water supply pipe (Fig. 34A, 202 has an interior gasket diameter smaller than the outer diameter of the inserted pipe as shown in Fig. 3 in order for the pipe to be inserted).  
In regard to claim 16, Crompton discloses the apparatus of claim 5, further comprising: 
an o-ring disposed in the interior chamber at a distal position relative to the ring (Fig. 34A, o-ring 202 is located in the interior chamber of 200 and is distal to 204).  
In regard to claim 18, Crompton discloses the apparatus of claim 16, further comprising: 
at least one reduced diameter section at the distal end of the cylindrical section (See image below, 200 has at least one reduced diameter section at the distal end which is a similar interpretation to the applicant’s invention of an at least one reduced diameter section 290 at the distal end).  

    PNG
    media_image3.png
    573
    579
    media_image3.png
    Greyscale

In regard to claim 22, Crompton discloses the apparatus of claim 18, wherein the at least one reduced diameter section includes a cylindrical interior sidewall (See image above for claim 18, the at least one diameter section includes a cylindrical interior sidewall at 210) configured to facilitate a slip fit of a water supply pipe (Fig. 34A, 210 allows for a slip fit of a water pipe similar to how pipe 70 fits into a fitting as shown in Fig. 3).  
In regard to claim 23, Crompton discloses the apparatus of claim 18, wherein the at least one reduced diameter section includes at least a first section having a first interior diameter (See image below, indicated at the first section and first diameter) and a second section having a second interior diameter (See image below, indicated at the second section and second diameter), wherein the first section is closer to the proximal end of the cylindrical section than the second section (See image below, the first section is closer to the proximal end than the second section), and wherein the first interior diameter is larger than the second interior diameter (See image below, the first diameter is larger than the second diameter).  

    PNG
    media_image4.png
    565
    612
    media_image4.png
    Greyscale

In regard to claim 25, Crompton discloses the apparatus of claim 5, wherein the ring is coaxially aligned with the cylindrical section (Fig. 34A, 204 is radially within the cylindrical section of 200, therefore, 204 is coaxially aligned with the cylindrical section of 200).  
In regard to claim 26, Crompton discloses the apparatus of claim 5, wherein the plurality of teeth are additionally angled toward the distal end of the cylindrical section (Fig. 34A, teeth of 204 are angled towards the distal end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Crompton (US 8,844,981).
In regard to claims 20 and 21, Crompton discloses the apparatus of claim 18, but does not expressly disclose the at least one reduced diameter section has a non-round exterior surface; and
wherein the non-round exterior surface is a hexagonal exterior surface.  
It has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, the specification does not provide criticality of the claimed hexagonal shape. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Crompton such that the exterior surface of the at least one reduced diameter section is hexagonal shaped, since this would allow for ease of assembly using a wrench or a socket wrench.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crompton (US 8,844,981) in view of Wang (US 2019/0162343 A1).
Crompton discloses the apparatus of claim 5, wherein the teeth are spring steel (In 5:60-63 discloses fastening ring 18 is made of spring steel).  
	Crompton does not expressly disclose the fastening ring is made of stainless steel.
	In the related field of push-fit fittings, Wang teaches a fitting (Fig. 2, the fitting at 5) having a fastening ring (Fig. 2, ring 4) made of stainless steel having good durability (In [0024] discloses 4 is made of stainless steel).
It would have been obvious to one having ordinary skill in the art to have modified the material of the fastening ring of Crompton to be made of stainless steel in order to have the advantage of material having good durability as taught by Wang in [0024].
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art to have modified the material of the fastening ring of Crompton to be made of a known material such as stainless steel for the benefits of at least corrosion resistance, fire resistance, impact resistance, strength, and sustainability as disclosed at https://www.srsgroup.co.nz/blog/7-benefits-of-stainless-steel/. 

Claims 9-12, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crompton (US 8,844,981) in view of Spears (US 2008/0012327).
In regard to claim 9, Crompton discloses the apparatus of claim 5, but does not expressly disclose the distal end of the cylindrical section comprises a nut having a non-round exterior surface. 
In the related field of pipe fittings in buildings for delivering water, Spears teaches a fitting (Fig. 4, fitting at 12) having a rotatable nut (Fig. 4, insert 14 is at least a nut which has threads at 38) inside the fitting (Fig. 4, 14 fits inside 12 as shown and is allowed to rotate freely relative to 12) to solve the positioning problems of integral fixed threads when attaching to another device such as a fire sprinkler (In [0002] discloses problems of threading a device such as a sprinkler to a pipe fitting with fixed threads and previously sprinklers would require overtightening or undertightening the sprinkler in order to properly position the sprinkler, however, overtightening leads to distorted mating parts and undertightening leads to leaks. In [0004] discloses Spears invention solves the problem by having a rotatable nut inside the fitting such that when a device such as a sprinkler is threaded to the nut, the sprinkler can be adjusted to any position since the nut is rotatable relative to the fitting body.). 
It would have been obvious to one having ordinary skill in the art to have substituted the integrally fixed female threads of Crompton for a rotatable nut inserted into the interior of the cylindrical section in order to have the advantage of proper tightening in a threaded connection to prevent overtightening or undertightening and having a rotatable connection to properly position a device such as a sprinkler as taught by Spears in [0002] to [0004].
In regard to claim 10, Crompton and Spears discloses the apparatus of claim 9, and Spears further teaches the non-round exterior surface comprises a hexagonal exterior surface (Figs. 1, 2A, and 4, insert 14 is at least a nut and has a hexagonal exterior surface).   
It would have been obvious to one having ordinary skill in the art to have modified the nut of Crompton in view of Spears to include a hexagonal exterior surface in order to have the advantage of a surface capable of being used with a wrench to optimally adjust and orient a sprinkler attached to the nut as taught by Spears in [0027] and [0028].
In regard to claim 11, Crompton and Spears discloses the apparatus of claim 5, and Spears further teaches the distal end of the cylindrical section comprises a metal nut (In [0026] discloses 14 can be made of metal).   
It would have been obvious to one having ordinary skill in the art to have modified the material of the nut of Crompton in view of Spears to be made of metal in order to have the advantage of a material that has a relatively higher melting point as taught by Spears in [0026].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the nut of Crompton in view of Spears to be made of a known metal in order to have the advantage of heat resistance, high strength, versatility, and cost-effectiveness as disclosed at https://www.thomasnet.com/articles/custom-manufacturing-fabricating/disadvantages-and-advantages-of-plastic-over-metal-fabrication/#:~:text=Heat%20resistance%3A%20Metals%20typically%20have,durable%20than%20their%20plastic%20counterparts. 
In regard to claim 12, Crompton and Spears discloses the apparatus of claim 11, and Spears further teaches the nut is retained in a collar (Fig. 4, collar 48 and the nut 14 is retained in 48 as shown).  
It would have been obvious to one having ordinary skill in the art to have modified the nut of Crompton in view of Spears to be located in the collar in order to have the advantage of reducing stress from the nut as taught by Spears in [0027].
In regard to claim 19, Crompton discloses the apparatus of claim 18, and Spears teaches the distal end of the cylindrical section comprises a nut that is retained in a collar (See claim 12 above), and the at least one reduced diameter section is configured to accommodate an exterior diameter of the collar (Fig. 4, collar 48 fits onto at least one reduced diameter section of 12. See claim 12 above for the same reasoning which applies to claim 19 to include the collar as shown in Fig. 4.).  
In regard to claim 24, Crompton discloses the apparatus of claim 18, but does not expressly disclose further comprising: 
a reduced diameter o-ring disposed in an interior of the at least one reduced diameter section.  
Spears teaches a fitting (Fig. 1, 10) having at least one reduced diameter section with an o-ring at the interior of the at least one reduced diameter section (Fig. 4, o-ring 44 is radially within the interior of a reduced diameter section of the fitting 10 as shown).
It would have been obvious to one having ordinary skill in the art to have modified the at least one reduced diameter section of Crompton to include a reduced diameter o-ring disposed in an interior of the at least one reduced diameter section in order to have the advantage of a seal to the fire sprinkler as taught by Spears in [0022].
Further, see claim 9 above regarding substituting the female threads of Crompton for a rotatable inserted nut which also includes o-rings attached to the nut as shown in Fig. 4 of Spears. Therefore, the combination of Crompton and Spears would have suggested to one of ordinary skill in the art to include an additional reduced diameter o-ring. 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crompton (US 8,844,981) in view of Oh (US 8,303,001). 
In regard to claims 14 and 17, Crompton discloses the apparatus of claims 13 and 16, but does not expressly disclose the o-ring gasket has an interior o-ring gasket diameter smaller than an interior diameter of the plurality of teeth.  
In the related field of push-fit fittings, Oh teaches a push-fit fitting (Fig. 11, fitting as shown) having an o-ring gasket (Fig. 11, 203) with an interior diameter smaller than an interior diameter of a plurality of teeth (Fig. 11, teeth at 50, 32, and 53 and see image below showing the interior diameter of the o-ring gasket is smaller than the interior diameter of the teeth) in order to achieve a firm connection to an inserted pipe in an airtight manner (In 1:35-40 discloses the push-fit fitting of Oh provides an airtight seal to an inserted pipe).

    PNG
    media_image1.png
    428
    715
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have modified the interior diameters of the o-ring and the teeth of Crompton where the gasket has an interior gasket diameter smaller than an interior diameter of the plurality of teeth in order to have the advantage of providing an airtight seal to an inserted pipe as taught by Oh in 1:35-40.
Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Yang (US 2018/0013274 A1) and Kuo (US 2010/0314869 A1) discloses a push-fit connector having a ring with teeth.
	Moore, Jr. et al. (US 6,024,175) discloses an adapter having a nut with internal threads connected to external threads of a fire sprinkler. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679